Citation Nr: 1533929	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In August 2010, the Veteran filed a claim to establish service connection for depression.  The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The case was remanded by the Board in August 2014, at which time it also remanded the claims for service connection for hypertension and for gastroesophageal reflux disease (GERD).  In a November 2014 rating decision, the RO granted service connection for hypertension and for GERD, effective August 31, 2010, the date the claims were filed.  As this constitutes a full grant of the benefits sought with regard to the issues of service connection for hypertension and for GERD, those issues are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's August 2014 remand, a VA examination was conducted and a medical opinion was obtained in October 2014 in connection with the claim on appeal.  The October 2014 VA examiner opined that "[s]ince there is no indication in my review of the record of any complaint of mental health problems in the service, I do not see a direct link between [the Veteran's] current diagnoses and his military service."

In particular, the examiner noted that the history that the Veteran gave was consistent with 'attention deficit hyperactivity disorder (ADHD), combined type,' and this condition existed prior to military service and was a developmental disorder which in the Veteran has persisted to some degree into adulthood.  It was noted that such diagnosis accounted for the Veteran's anger outbursts as his anger was impulsive in nature and that he lacked psychological insight and appeared to be unaware when he was feeling more overwhelmed, nervous, or depressed but nonetheless tended to act out aggressively in response to this shifting internal state.

It is noteworthy that ADHD is characterized as a developmental disorder.  See Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) (1994).

For VA service connection purposes, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness on entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  Defects are defined as 'structural or inherent abnormalities or conditions which are more or less stationary in nature.'  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

Congenital or developmental 'defects' automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But such 'defects' are not 'diseases' or 'injuries' within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is 'more or less stationary in nature', while the latter is 'capable of improving or deteriorating.'  See VAOPGCPREC 82-90 at para. 2.

Even if it is determined during service that a veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990).

However, the presumption of soundness does not apply to congenital defects because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is 'not the type of disease-or injury-related defect to which the presumption of soundness can apply').  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.

In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, among other things.  Id.  As such, a VA medical opinion should be obtained in this matter.

Additionally, the October 2014 VA examiner noted that the Veteran showed signs of an 'unspecified depressive disorder,' which appeared fairly mild but persistent.  The examiner stated that this appeared to relate to a number of recent life stressors, including family issues and the Veteran's lack of steady employment.  It was noted the Veteran thrived in the structure and activity of the military which kept him on the move and provided clear consequences on a daily basis for his actions but now he was in an unstructured situation with less purpose and drive and has had to deal with significant family stressors.  

The examiner further stated that there was some possibility of a link between the Veteran's service-connected thyroid condition and some of the depressive symptoms, but the Veteran reported stable thyroid levels and has lost a good bit of weight after adjustment of his thyroid medication.  Therefore, based on this information in combination with evidence of ongoing recent stressors, the examiner concluded that that the depressive disorder is later emerging and related to post-military issues as opposed to direct etiological link to the military itself.

However, in reviewing the record, the Board finds that the examiner's opinion is not supported by the evidence.  Concerning this, the Veteran reported depression in a September 2009 VA primary care treatment report, and that his depression started approximately 1 year previously, which dates back to the time while he was still in service.  Further, in a December 2010 medical report from the Social Security Administration, the Veteran reported that he had been depressed for many years.  In this regard, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The foregoing evidence appears to be in conflict with the examiner's reasoning that the Veteran's depressive disorder is not related to his service because it was "later emerging and related to post-military issues."

Consequently, the October 2014 VA medical opinion is not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Board finds that a new medical opinion is required to adequately decide the merits of the claim, based on the Veteran's lay testimony.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any updated treatment records for the Veteran from the VA Medical Center (VAMC) in Shreveport, Louisiana and all associated outpatient clinics, dated from June 2014 to the present.  All actions to obtain the requested records should be documented in the claims file.

2.  Schedule the Veteran for a VA mental disorders examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

Following a review of the medical records in the claims file, the examiner must offer an opinion as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that ADHD is a congenital defect?  If so, is it at least as likely as not that the Veteran's currently diagnosed ADHD was subject to a superimposed disease or injury during service?

(b) Is it is at least as likely as not (50 percent or greater probability) that ADHD is a congenital disease?  If so, is it at least as likely as not that the Veteran's currently diagnosed ADHD manifested during service, or preexisted service, but was aggravated beyond natural progression during service?

(c) Is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed depressive disorder manifested during service or otherwise related to service?

A complete rationale must be provided for the opinions expressed.

In rendering the requested opinions and rationales, the examiner must fully consider the Veteran's reported history, to include in a September 2009 VA primary care treatment report that his depression started approximately one year earlier.  The fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

